NO. 12-05-00267-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

§

IN RE: MARVIN DEAN GOODSON,              §     ORIGINAL PROCEEDING
RELATOR
§





MEMORANDUM OPINION
            On September 1, 2005, Relator Marvin Dean Goodson filed a petition for writ of mandamus
seeking his release from “illegal confinement” based upon his contention that he received an “unfair
trial” and was denied due process and assistance of counsel.  We may grant mandamus relief if a
relator demonstrates that the act sought to be compelled is purely ministerial under the relevant facts
and law and that the relator has no other adequate legal remedy.  State ex rel. Hill v. Fifth Court of
Appeals, 34 S.W.3d 924, 927 (Tex. Crim. App. 2001).  
            In this case, Relator has not shown that his release is “purely ministerial” or that he cannot
raise the issues through regular appeal.  Moreover, Relator has not shown that habeas corpus is an
inadequate remedy at law.  See Banales v. Thirteenth Court of Appeals, 93 S.W.3d 33, 36 (Tex.
Crim. App. 2002).  Accordingly, the petition for writ of mandamus is denied, and all pending
motions are overruled as moot.
                                                                                                     JAMES T. WORTHEN 
                                                                                                                 Chief Justice

Opinion delivered September 30, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.




(PUBLISH)